Citation Nr: 0507166	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
degenerative disc disease, lumbar spine, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran's service records show a period of active duty 
from November 1988 to February 1991 with 2 years, 9 months 
prior active service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was sent 
for additional development of the evidence in April 2003 and 
remanded in February 2004.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, lumbar spine, 
is manifested by MRI evidence of mild degenerative disc 
disease, subjective complaints of pain with flare-ups 
associated with certain activities; clinical examination 
reveals no more than moderate limitation of motion, no muscle 
spasm, some weakness, and normal neurological testing.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for degenerative disc disease, lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5292 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which the February 2001 VCAA letter 
was sent), VA's General Counsel has held that no VCAA notice 
is  required.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records and VA medical records.  As the 
veteran has been afforded several VA examinations, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities are to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The medical evidence of record includes an October 2001 fee-
based VA examination report.  At the time of the examination, 
the veteran reported a constant dull ache in the lumbar spine 
that radiated into the mid-thigh bilaterally with numbness 
and swelling.  The veteran reported that constant or 
prolonged sitting increased the pain.  On physical 
examination, lumbar lordosis was present.  The veteran could 
walk on her toes and on her heels and could squat and stand.  
The veteran had normal range of motion for flexion, right and 
left rotation and left lateral bend.  The veteran had 5 
degrees of extension and 30 degrees of right lateral bend.  
The examiner noted that the loss of range of motion was due 
to pain on extension and right lateral bending.  The examiner 
also noted weakness, but stated that pain had the major 
functional limitation.  It was also noted that fatigue, 
incoordination and lack of endurance did not limit the range 
of motion.  The veteran had full range of motion on straight 
leg raising as well as full muscle strength in the lower 
extremities and full reflexes and sensation.  X-ray images 
demonstrated degenerative changes.  The diagnoses were 
congenital lumbar stenosis and degenerative disc disease.  
The examiner noted that the objective manifestations of the 
veteran's disability were decreased range of motion of the 
lumbar spine, herniated disc and decreased extensor hallucis 
longus strength on the left side.  

Private medical records from R. Miller, a chiropractor, show 
that he noted a 5 mm bulge at L5,S1.  He also noted that the 
veteran displayed no neurological loss in the lower extremity 
as of January 2001.  R. Miller drafted a follow-up letter in 
December 2002 which stated that the veteran's symptomatology 
had increased in frequency and intensity.  Dr. Miller 
specifically noted that the veteran complained of a burning 
sensation in the lower back that radiated down into her 
buttocks.

The veteran underwent a VA examination in October 2004.  She 
reported chronic pain in the lower back that radiated down 
both legs.  She described the pain as moderate to severe 
burning and stabbing pain.  She reported that flare-ups were 
initiated by any long periods of sitting or anything that 
limited her motion to one particular position for a 
significant amount of time.  She claimed that flare-ups were 
associated with numbness in her back and upper thighs and 
buttocks.  She reported not using any assistive devices for 
walking and being able to walk at least a mile on most days 
without any difficulty.  She reported no unsteadiness and no 
history of falls.  She reported that her driving and leisure 
activities were limited by her back disability but that she 
could perform the normal activities of daily living, such as 
eating, grooming, bathing, toilet and dressing, without 
problems.

On physical examination, the upper and lower spine were 
somewhat tender to palpation.  She had normal posture and 
gait.  There was no lordosis or asymmetry of the spine noted.  
Range of motion of the thoracolumbar spine was as follows:  
forward flexion to 80 degrees, extension to 20 degrees, left 
and right lateral flexion to 20 degrees, and left and right 
lateral rotation to 30 degrees.  There was no evidence of 
muscle spasm, guarding, or localized tenderness.  There was 
no evidence of spasm or weakness and she had no postural 
abnormalities or fixed deformities of either the cervical or 
thoracolumbar spine.  There was no evidence of any 
limitations to her breathing, ability to chew or 
diaphragmatic respirations.  Neurological testing was 
entirely within normal limits.  MRI examination of the lumbar 
spine showed mild degenerative disc disease with mild 
posterior disc bulging.  There was no significant posterior 
disc bulge or focal disc herniation at any level.  The spinal 
cana and neural foramina appeared adequately patent at all 
levels.  The vertebral body alignment and marrow signal were 
unremarkable.  

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5292.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

The Board first notes that the October 2001 VA examination 
report shows normal straight leg raising and normal 
neurologic systems.  The examination report also notes normal 
reflexes and sensation pulses in the lower extremities.  The 
private medical records indicate that the veteran complained 
of radiating pain, however, the records contain no objective 
evidence of any neurologic involvement.  Additionally, the 
October 2004 VA examination report notes that bilateral 
straight leg raising was negative, reflexes were normal and 
MRI results were within normal limits.  Although there is MRI 
evidence of disc disease, objective clinical findings show 
very little in the way of neurological abnormalities.  
Nevertheless, assuming for the sake of argument that the 
veteran's current disability did involve radiculopathy, there 
is no medical evidence of record to show that the veteran's 
symptoms are severe, involving sciatic neuropathy with 
characteristic pain and muscle spasm, characterized by 
recurring attacks with intermittent relief, to warrant a 40 
percent evaluation under former Diagnostic Code 5293 or 
incapacitating episodes as defined by the regulations to 
warrant a 40 percent rating under the revised Diagnostic Code 
5243.  As discussed in detail below, there is also no medical 
evidence to suggest a rating in excess of 20 percent is 
warranted under the either the old or new criteria for rating 
spinal disabilities based on limitation of motion or 
lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and a 30 
percent rating was for severe limitation of motion and under 
the old Diagnostic Code 5295, a 20 percent rating was 
assigned if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position and a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the revised regulations, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is not warranted unless there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The October 2001 VA examination report shows normal flexion, 
left lateral bend and left and right lateral rotation of the 
lumbar spine, with extension limited by pain to 5 degrees and 
right lateral bend limited by pain to 30 degrees with no 
evidence of muscle spasm.  The October 2004 VA examination 
report shows forward flexion to 80 degrees, extension to 20 
degrees, left lateral flexion to 25 degrees and right lateral 
flexion to 20 degrees and lateral rotation to 30 degrees on 
the right and left.  Thus, there is no medical evidence to 
demonstrate that the veteran's lumbar spine disability 
warrants a rating in excess of 20 percent under the revised 
diagnostic codes for rating spinal disabilities.  As for 
application of the former Diagnostic Codes 5292 and 5295, the 
October 2001 and October 2004 VA examination reports do not 
show any evidence of severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion in order 
to warrant a rating in excess of 20 percent under former 
Diagnostic Code 5295.  Moreover, the October 2001 and October 
2004 VA examination reports show, at most, moderate 
limitation of motion, even when taking into consideration 
pain, fatigability and lack of endurance.  Thus, there is no 
basis for awarding a disability rating in excess of 20 
percent for the veteran's lumbar spine disability under 
former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the October 2001 VA 
examination reflect consideration of pain.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


